       Case 2:20-cr-00032-WBS Document 89 Filed 04/01/21 Page 1FILED
                                                                   of 1
                      UNITED STATES DISTRICT COURT           April 1, 2021
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:20-CR-00032-WBS-3

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
DONALD CONFERLETE CARNEY, JR.

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release DONALD CONFERLETE

CARNEY, JR.

Case No. 2:20-CR-00032-WBS-3 Charges 21 U.S.C. § 846; 841 from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                                Unsecured Appearance Bond $

                                Appearance Bond with 10% Deposit

                                Appearance Bond with Surety

                                Corporate Surety Bail Bond
                                (Other):Pretrial Supervision Conditions as stated on
                                the record. Defendant is to be released from the
                           X    Sacramento County Jail at 10:00 AM on 4/2/2021 to
                                the custody of Christina Sinha, Assistant Federal
                                Defender.
      Issued at Sacramento, California on April 1, 2021 at 5:15 PM




                                      By:   /s/ Kendall J. Newman
                                            HONORABLE KENDALL J. NEWMAN
                                            United States Magistrate Judge
